

116 S1948 IS: Chronic Disease Management Act of 2019
U.S. Senate
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1948IN THE SENATE OF THE UNITED STATESJune 24, 2019Mr. Thune (for himself and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permit high-deductible health plans to provide
			 chronic disease prevention services to plan enrollees prior to satisfying
			 their plan deductible.
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the Chronic Disease Management Act of 2019.
 (b)FindingsCongress finds the following: (1)A small number of chronic diseases account for the majority of health care spending in the United States.
 (2)The Office of the Assistant Secretary for Health of the Department of Health and Human Services used a deliberative process involving the Multiple Chronic Conditions working group subject matter experts in clinical medicine, epidemiology, and public health to develop a list of 20 chronic conditions that are prevalent and potentially amenable to public health or clinical interventions, or a combination of both.
 (3)Limited and targeted interventions for many chronic diseases prevent the need for additional, more costly therapies associated with untreated or unmanaged chronic diseases that lead to adverse effects on quality of life for patients.
 (4)These types of chronic care preventive services should be encouraged to maximize the effectiveness and positive outcomes of the care provided under high-deductible health plans.
 (5)Section 223(c)(2)(C) of the Internal Revenue Code of 1986 explicitly grants the Secretary of the Treasury flexibility in defining the scope of preventive care for purposes of the preventive care safe harbor. As of the date of introduction of this Act, the Secretary of the Treasury has refrained from exercising existing authority under such section to expand the preventive care safe harbor to include chronic disease prevention.
 (6)In the absence of an expansion of the preventive care safe harbor by the Secretary of the Treasury, the Chronic Disease Management Act of 2019 would expressly permit high-deductible health plans to provide chronic disease prevention and treatment, subject to certain limitations, prior to a plan enrollee having met their plan deductible.
 (7)Allowing health savings account-eligible high-deductible health plans to cover chronic disease prevention and treatment on a pre-deductible basis promotes the concept of Value-Based Insurance Design, which is an effective tool to improve the quality and reduce the cost of care for Americans with chronic diseases, with improved outcomes via increased medication adherence, reduced complications, and decreased emergency department visits.
				2.Chronic disease prevention
 (a)In generalSection 223(c)(2) of the Internal Revenue Code of 1986 is amended by redesignating subparagraph (D) as subparagraph (E) and by inserting after subparagraph (C) the following new subparagraph:
				
 (D)Safe harbor for absence of deductible for care related to chronic conditionsA plan shall not fail to be treated as a high-deductible health plan by reason of failing to have a deductible for care related to the treatment of any chronic condition, as determined by the Assistant Secretary for Health of the Department of Health and Human Services.
					.
 (b)Effective dateThe amendments made by this section shall apply to coverage for months beginning after the date of the enactment of this Act.